Case 19-20688 Doci6 Filed 05/30/19 Entered 05/30/19 14:36:09 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

IN RE:
CHAPTER 7
BEST HOME PERFORMANCE
OF CT, LLC : CASE NO. 19-20688

Debtor
NOTICE OF APPEARANCE AND NOTICE REQUEST

TO: CLERK, UNITED STATES BANKRUPTCY COURT

Please enter the appearance of the undersigned on behalf of ENERGY
EFFICIENCIES SOLUTIONS, LLC, a creditor in the above-entitled matter, and,
that pursuant to Rules 2002 and 9010 of the Rules of Bankruptcy Procedure,
requests that all notices sent in this case and all papers and pleadings filed in
this case be served upon the undersigned as follows:

Anja Rusi

O’Connell, Attmore & Morris, LLC
280 Trumbull Street, 23" Floor
Hartford, CT 06103-3598

Tel. (860) 548-1300

Fed. Bar No. CT 30686

Dated at Hartford, Connecticut this 30" day of May2019.

it eee
By (— £ aie

Anja Rusi; of

O’Connell, Attmore & Morris, L.L.C.
280 Trumbull Street, 23rd Floor
Hartford, CT 06103-3598

Tel. (860) 548-1300

Fed. Bar No. CT 30686
Case 19-20688 Docié6 Filed 05/30/19 Entered 05/30/19 14:36:09 Page 2 of 2

CERTIFICATION OF SERVICE

| hereby certify that on the 30" day of May, 2019, the foregoing was filed
electronically. Notice of this filing will be sent by email to all parties by operation
of the Court’s electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.

 

 
